WELLS, Judge.
Defendants assign error to the trial court’s findings of fact, conclusions of law and the signing and entry of judgment in this case.
“In cases where the trial judge sits as the trier of facts, he is required to (1) find the facts on all issues joined in the pleadings; (2) declare the conclusions of law arising on the facts found; and (3) enter judgment accordingly.” Gilbert Engineering Co. v. City of Asheville, 74 N.C. App. 350, 328 S.E. 2d 849, pet. for disc. rev. denied, 314 N.C. 329, 333 S.E. 2d 485 (1985). “The facts required to be found are the ultimate facts established by the evidence which are determinative of the questions involved in the action and essential to support the conclusions of law reached.” Id. at 364, 328 S.E. 2d at 857. “If supported by competent evidence, findings *727of fact made by the trial judge sitting without a jury are conclusive upon review in an appellate court, the weight and credibility of the evidence being for the trial judge.” Waters v. Humphrey, 33 N.C. App. 185, 234 S.E. 2d 462, pet. for disc. rev. denied, 293 N.C. 163, 236 S.E. 2d 707 (1977). A trial court’s conclusions of law must be supported by the determinative facts as found by the trial court. See Curd v. Winecoff 88 N.C. App. 720, 364 S.E. 2d 730 (1988). The conclusions of law must in turn support the judgment as rendered by the trial court.
Defendants contend that the trial court erred by concluding that the plaintiff was the exclusive owner of the easement at issue. Defendants also contend that they have not materially interfered with plaintiffs use and enjoyment of the easement. Defendants argue that the uses for which the easement were reserved are nontraditional and, as expressed in the deed creating the easement, ambiguous.
The easement was originally created in a deed from plaintiffs predecessor in title to defendants’ predecessor in title in February, 1985. The provision in the deed which created the easement reads as follows:
A 15 foot easement for placing and maintaining landscaping and shrubbery is hereby reserved over this property along either side of the right of way of Rollins Drive as shown on the above mentioned map.
This provision was included verbatim in the deed from defendants’ predecessor in title to defendants. The easement was conveyed to plaintiff by plaintiff’s predecessor in title in a deed using substantially the same language.
“An easement is an interest in land and is generally created by deed; an easement created by deed is a contract.” Leonard v. Pugh, 86 N.C. App. 207, 356 S.E. 2d 812 (1987). As we stated in Leonard:
The controlling purpose of the court in construing such contracts, is to determine the intent of the parties at the time it was made. Where the language of a contract granting an easement is clear and unambiguous, the construction of the agreement is a matter for the court and reference to matters *728outside the contract itself is not required for a correct construction.
Id. at 210, 356 S.E. 2d at 814 (citations omitted). When a court construes a conveyance of an easement, “the deed is to be construed in such a way as to effectuate the intention of the parties as gathered from the entire instrument.” Higdon v. Davis, 315 N.C. 208, 337 S.E. 2d 543 (1985).
In the present case defendants argue that the trial court erred in concluding that plaintiffs easement was exclusive and that defendants’ construction and use of the driveway across the easement interfered with plaintiffs use and enjoyment of the easement. Defendants contend that the term “landscaping” as used by the grantor of the easement in his conveyances is ambiguous and that plaintiff introduced no evidence at trial to show that defendants had interfered with the landscaping activities of the plaintiff. These contentions are without merit. The deed in which the easement was created clearly and unambiguously reserves an easement for “maintaining landscaping and shrubbery.” This easement was reserved exclusively for the grantor, plaintiffs predecessor in title. Defendants received their parcel of land in a deed which recited verbatim the exclusive reservation of the easement. Defendants took their land subject to the easement. Plaintiffs predecessor in title conveyed “all right, title and interest” in its exclusive easement to plaintiff. We hold that this evidence was sufficient to support the trial court’s conclusion that the easement was an exclusive easement, solely and exclusively owned by plaintiff.
In construing the provisions of a deed, an appellate court is “required to give the terms used therein their plain, ordinary and popular construction, unless it appears the parties used them in a special sense.” Lovin v. Crisp, 36 N.C. App. 185, 243 S.E. 2d 406 (1978). The language used by the grantor in the deed conveying the easement to plaintiff in the present case is clear and unambiguous. Plaintiffs right to use the easement for the purpose of “placing and maintaining landscaping and shrubbery” along the sides of the entrance of the subdivision can be clearly and conclusively defined and understood. The term “landscaping” is readily susceptible to interpretation. There is competent evidence to support the trial court’s conclusion that defendants’ construe*729tion and use of the driveway interfered with plaintiffs use and enjoyment of the easement.
The trial court’s findings of fact are supported by the evidence and these findings support the court’s conclusions of law which in turn support the judgment entered. Accordingly, the judgment is
Affirmed.
Judges Arnold and Cozort concur.